

113 HR 3794 IH: To repeal the annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3794IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. Bilirakis introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.1.Repeal of annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62(a)RepealSection 403 of the Bipartisan Budget Act of 2013 is hereby repealed.(b)OffsetTo offset the costs to be incurred by the repeal made by subsection (a), the unobligated balances of the Department of Defense shall be reduced as necessary to generate savings in the total amount of $6,200,000,000.